In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Pitts, J.), dated March 10, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In light of the control and direction which the defendants exercised over the injured plaintiff, the Supreme Court properly concluded that the injured plaintiff was a special employee of the defendants as a matter of law, and thus, that the instant action is barred by the injured plaintiff’s recovery of workers’ compensation benefits (see Thompson v Grumman Aerospace Corp., 78 NY2d 553, 558 [1991]; Martin v Baldwin Union Free School Dist., 271 AD2d 579, 580 [2000]; Adams v Virco Mfg. Corp., 251 AD2d 608 [1998]; Causewell v Barnes & Noble Bookstores, 238 AD2d 536 [1997]; Garner v Two Exch. Plaza Partners, 215 AD2d 352 [1995]). Smith, J.P., Goldstein, Adams and Townes, JJ., concur.